265 S.W.3d 892 (2008)
Ronald H. BEAN and Janet Bean, Plaintiffs/Respondents,
v.
JOHNSON CONTROLS, INC., Defendant, and
J.C. Penney Corporation, Inc., Appellant.
No. ED 90473.
Missouri Court of Appeals, Eastern District, Division Five.
October 7, 2008.
Douglas Greenwald, Kansas City, KS, for appellant.
Travis Campbell, St. Louis, MO, for defendant.
Gary Growe, St. Louis, MO, for respondent.
Before: NANNETTE A. BAKER, C.J., LAWRENCE E. MOONEY, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
J.C. Penney Corp., Inc. (J.C. Penney) appeals from an order and judgment of the St. Louis County circuit court dated January 22, 2008, which denied J.C. Penney's motion to intervene and motion to set aside order of apportionment.
J.C. Penney raises two points on appeal. First, it argues that it established the requirements for intervention as a matter of right under Missouri Supreme Court Rule 52.12(a)(2). Second, J.C. Penney argues that the apportionment of the settlement was fraudulent because its sole purpose was to defeat J.C. Penney's workers' compensation lien.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).